PER CURIAM.
Katrina Gay (Gay) appeals from a written order revoking her community control. We find her first argument was not preserved for appellate review as defense counsel failed to make a specific hearsay objection below to the evidence presented by the State. See Tillman v. State, 471 So.2d 32 (Fla.1985); Steinhorst v. State, 412 So.2d 332 (Fla.1982). With regard to her second argument, however, the State properly concedes error. The written order revoking community control must conform with the oral findings the trial court made at the violation of community control hearing. *22Benton v. State, 652 So.2d 1288 (Fla. 1st DCA 1995). Here, the trial court orally found Gay violated condition (5) of her community control, but the written revocation order indicated she had violated conditions (5), (9), and (11) of her community control.
Accordingly, we affirm the revocation of community control but remand with directions to amend the written order to conform with the trial court’s oral findings at the hearing.
AFFIRMED and REMANDED, with directions.
MINER and LAWRENCE, JJ., and SHIVERS, Senior Judge, concur.